Luke, J.
A mortgage upon immature and growing agricultural crops, upon the authority of Farmers Warehouse Co. v. First National Bank of Milledgeville, 152 Ca. 262 (109 S. E. 900), in order to be entitled to record, must have been attested by two witnesses, one of whom is an official witness. The question to be determined in the present case is controlled by the principle announced in that case, and the cases there cited. The mortgage here dealt with having been executed prior to the act of 1922 (Ga. L. 1922, pp. 114, 115), which declared growing crops to be personalty, so that mortgages upon them .could be taken as chattel mortgages, the court properly directed a verdict in favor of Monroe Cotton Mills. It follows that it was not error to overrule the motion for a new trial by Kelly & Sons.

Judgment affirmed on the main hill of exceptions; cross-hill of exceptions dismissed.

Broyles, C. •/.. and Bloodworth, J., concur.